DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the language “The invention relates to” and “of the present disclosure” should be deleted due to the phrases can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.   Correction is required.  Please capitalize the ‘a’ before liquid crystal composition in line 1 of the abstract, after the language is deleted.  See MPEP § 608.01(b).
Claim Objections
Claims 1-9 are objected to because of the following informalities:  Claims 1-9 recites “wherein that the”; however, “that” should be deleted from the claims. The term “also” should be replaced with “further” in claims 2, 4, 6 and 8.   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goor-Yong et al. (WO 2019/116901 A1).
Regarding claims 1-7 and 10, Goor-Yong et al. teach a liquid crystal display element (display or device) is active matrix display element or passive matrix display element (see abstract, claims and embodiments) comprising a liquid crystal composition, wherein the liquid 
    PNG
    media_image1.png
    682
    513
    media_image1.png
    Greyscale

 3-Cy-Ph-Ph-1 meets the limitation formula I as instantly claimed;
2O-Df-O5 meets the limitation formula II as instantly claimed;
3-Cy-Ph5-O2 meets the limitation formulas III and III-1 instantly claimed;

3-Cy-Cy-V meets the limitation formulas IV and IV-1 instantly claimed; and 
5-Cy-Ph-Ph-2 meets the limitation formulas V and V-3 instantly claimed.
Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goor-Chen et al. (CN 109423303 A).
Regarding claims 1-7 and 10, Chen et al. teach a liquid crystal display element (display or device) is active matrix display element or passive matrix display element (abstract, claims and embodiments 17-19 and 21) comprising a liquid crystal composition, wherein the liquid crystal composition (i.e. Embodiment 17-19) comprises the following compounds:

    PNG
    media_image2.png
    154
    741
    media_image2.png
    Greyscale
[0008-0009] meeting the limitation of formula II as instantly claimed; 
    PNG
    media_image3.png
    232
    696
    media_image3.png
    Greyscale
[0018-0019] meeting the limitation of formulas IV and IV-1 to IV-3 as instantly claimed; 
    PNG
    media_image4.png
    50
    463
    media_image4.png
    Greyscale
meeting the limitation of formula I; Formula IV [0042-0047]
    PNG
    media_image5.png
    445
    823
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    31
    33
    media_image6.png
    Greyscale
meeting the limitation of formulas III , III-1, II-4, II-6 and III-11 as instantly claimed or Formula VA  [0059-0060]
    PNG
    media_image7.png
    79
    353
    media_image7.png
    Greyscale
meeting the limitation of formulas III and III-9 as instantly claimed.;  and Formulas III, and IIIA and IIIB  (claim 4): 
    PNG
    media_image8.png
    95
    615
    media_image8.png
    Greyscale
meeting the limitation of formulas V, V-1 and V-3 as instantly claimed. 
(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (CN 109880639 A).
Regarding claims 1-10, Gao et al. teach a liquid crystal display element (display or device) is active matrix display element or passive matrix display element (abstract, claims and embodiments) comprising a liquid crystal composition, wherein the liquid crystal composition  comprises the following compounds: CPP-1V-2, CPP-3-2VI, CC-3-V, CC-3-VI, CPP-3-1, PYP-Cpr1-2, Sb-5O-O2 and Sc-2O-O4 [0030-0037 & 0037-0075]  meeting the limitation Formulas I to VI as recited by the instant claims. 
Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xing et al. (US 2019/0375986 A1)
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1-10, Xing et al. teach a liquid crystal display element (display or device) is active matrix display element or passive matrix display element (abstract, claims and 

    PNG
    media_image9.png
    332
    321
    media_image9.png
    Greyscale

Sb-2O-O4 meets the limitation of formula II as instantly claimed; Sc-2O-O4 meets the limitation of formulas VI and VI-6 as instantly claimed; CPP-3-1 meets the limitation of formula I as instantly claimed; CCY-3-O4 meets the limitation of formulas III and III-2 as instantly claimed; CC-3-V and CC-2-3 meets the limitation of formulas IV and IV-1 as instantly claimed; PP-5-1 meets the limitation of formulas IV and IV-3 as instantly claimed; CCP-2-O1 meets the limitation of formulas V and V-1 as instantly claimed; CPP-3-1 meets the limitation of formulas V and V-3 as instantly claimed; and CLY-3-O2 meets the limitation of formulas V and V-2 as instantly claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/271,523 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and copending application ‘523 have claims drawn to a liquid crystal composition, wherein the liquid crystal composition comprises a compound represented by formula I, one or more compounds represented by formula (II) (see formula VI of copending application ‘523) and one or more compounds represented by formula V1(see formula II of ‘copending application ‘523). The present claims indicated above also liquid crystal display element or display which overlap the claims of copending Application No. 17/271,523, and thus, render the present claims prima facie obvious.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Prior Art 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Goor-Yong et al. (WO 2019/116902 A1; see abstract, claims and embodiment 8) teach the same liquid crystal composition as recited by claim 1. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722